—Appeal from an order of Family Court, Niagara County (Batt, J.), entered March 23, 2001, which, inter alia, terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly determined that Mark H. was permanently neglected by his parents. Contrary to the contention of respondent mother, the Niagara County Department of Social Services was not required to use diligent efforts to encourage and strengthen the relationship of the child with his parents where, as here, they were convicted of crimes arising from their sexual abuse of him (see, Social Services Law § 384-b [7] [a]). Present — Hayes, J.P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.